Circuit Court Baltimore County   IN THE COURT OF APPEALS OF MARYLAND
Case No. 03-K-09-000692




                                                     No. 1


                                            September Term, 2014



                                            STATE OF MARYLAND


                                                      v.


                                             SEAN ADAM GRIFFIN




                                     Barbera, C.J.
                                     Harrell
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald
                                     Watts,

                                                             JJ.




                                            PER CURIAM ORDER




                                     Filed: May 15, 2014
STATE OF MARYLAND                                 *   IN THE

                                                  *   COURT OF APPEALS

               v.                                 *   OF MARYLAND

                                                  *   No. 1

SEAN ADAM GRIFFIN                                 *   September Term, 2014



                           PER CURIAM ORDER


       The Court having considered and granted the petition for writ of certiorari in the above

entitled case, it is this 15th day of May, 2014

       ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special

Appeals be, and it is hereby, vacated and the case is remanded to that Court for further consideration

in light of Nalls v. State, ____ Md. ____, ____ A.3d ____ (No. 54, September Term, 2013 filed

April 23, 2014); Melvin v. State, ____ Md. ____, ____ A.3d ____ (No. 95, September Term, 2013

filed April 23, 2014); Szwed v. State, ____ Md. ____, ____ A.3d ____ (No. 61, September Term,

2013 filed April 23, 2014); and Morgan v. State, ____ Md. ____, ____ A.3d ____ (No. 71,

September Term, 2013 filed April 23, 2014). Costs in this Court to be paid by the Respondent, and

costs in the Court of Special Appeals to abide the result.




                                                        /s/ Mary Ellen Barbera
                                                                 Chief Judge